Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with clarity issues, some non-limiting examples include but are not limited to:
Claims 1, 2, 6, 7, 8, 9, 11-13, 18, 21-24, the term “preferably” fails to clearly define the metes and bounds of the claimed invention, thus renders the claims indefinite.
Claim 5: (i) line 1, “the one guide” lacks antecedent basis; (ii) line 2, a holding portion of a fastening claw” should be “the holding portion of the fastening claw”.
Claim 6: line 1, “the guides” lacks antecedent basis.
Claim 7: line 3, “holding projections” should be “holding portions”.
Claim 8: line 1, “the guides” lacks antecedent basis.
Claim 10: line 1, “the fastening claws” lacks antecedent basis.
Claim 11: line 1, “the fastening claws” lacks antecedent basis.

Claim 12: line 1, “the fastening claws” lacks antecedent basis.

Claim 13: line 1, “the fastening claws” lacks antecedent basis.

Claims 21 and 22 “the non-spread dowel” lacks antecedent basis.
Claim 24: line 1, “the fastening claws” lacks antecedent basis.

Claim 26: line 2, “spreading elements” lacks antecedent basis.

Above provides non-limiting examples such that the applicant must find all similar issues and correct them all.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 11, 13, 20, 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP 3267793 to Devine et al (hereinafter Devine).
Devine discloses (Claim 1). A dowel for fastening fitments of articles of furniture comprising a dowel sleeve 55, at least one fastening claw 56 separate from the dowel sleeve, and a spreading element 48 which is moveable axially in the dowel sleeve 55 for radially spreading the at least one fastening claw 56 and the dowel sleeve 55, wherein the dowel sleeve 55 has a guide 59 which laterally guides a holding portion 58 of the fastening claw and there are provided latching means 58,59 which hold the fastening claw 56 which is inserted into the guide on the dowel sleeve, preferably with play; (Claim 2). The dowel as set forth in claim 1, wherein there are provided at least two separate, preferably four pair-wise oppositely disposed fastening claws 56; (Claim 4). The dowel as set forth in claim1, wherein the latching means has a latching pin 59 protruding inwardly from the dowel sleeve 55 and a corresponding latching opening 58 in the holding portion of the fastening claw, into which the latching pin engages when the fastening claw is inserted into the dowel sleeve - preferably with play; (Claim 5). The dowel as set forth in claim 1, wherein the guide respectively embrace two oppositely disposed edge portions of a holding portion of a fastening claw substantially in a C-shape and/or bear laterally thereagainst; (Claim 6). The dowel as set forth in claim 1, wherein the guides 59 are arranged in the interior of the dowel sleeve, preferably in the region of the top side of the dowel sleeve 55; (Claim 11). The dowel as set forth in claim 1, wherein the fastening claws in the holding portion each have a preferably substantially rectangular latching opening 58; (Claim 13). The dowel as set forth in claim 1, wherein the spreading element 48 can be connected to at least one fastening claw, preferably all fastening claws; (Claim 20). The dowel as set forth in claim 1, wherein it is of a substantially cylindrical configuration in the outside dimensions thereof; (Claim 24). The dowel as set forth in claim 1, wherein the fastening claws 56 bear at the inside against the dowel sleeve 55 and preferably extend at least over the entire length of the dowel sleeve (such a shown in Figs. 1-3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 9-10, 12, 18, 21-23, 25-27, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Devine.
Devine discloses all the elements as discussed above except the limitations recited in the above-listed claims.
Regarding Claim 3, Devine discloses a plurality of guides and latching means 58,59. Therefore, it would have been obvious and well within the level of one skilled in the art to modify Devine to include the limitations in Claim 3 of wherein for each fastening claw the dowel sleeve has a dedicated separate guide and dedicated separate latching means in order to increase the overall versatility of the dowel.  
Regarding Claim 9, Devine shows the dowel sleeve 55 is made in one piece. Further, it is well-known in the art that a dowel sleeve can comprise plastic. Therefore, it would have been obvious and well within the level of one skilled in the art to modify the dowel sleeve of Devine to comprise plastic for its well-known intended purpose.  
Regarding Claim 10, Devine discloses the fastening claws 56 each have a cutting portions and projects outwardly with a sharp edge. It would have been obvious and well within the level of one skilled in the art to modify the fastening claws of Devine such that the fastening claws each have a cutting portion which is curved in a sickle shape, since applicant has not disclosed the criticality of have such shape and the shape of an element appears to be a matter of engineering design choice.  
Regarding Claim 12, Devine shows the fastening claws are made in one piece. Further, it is well-known in the art that a fastening claw can comprise metal. Therefore, it would have been obvious and well within the level of one skilled in the art to modify the fastening claws of Devine to comprises metal for its well-known intended purpose.  
Regarding Claim 18, , Devine shows the spreading element 48 are made in one piece. Further, it is well-known in the art that a spreading element can comprise metal. Therefore, it would have been obvious and well within the level of one skilled in the art to modify the spreading element of Devine to comprises metal for its well-known intended purpose.  
Regarding Claims 21-23, it would have been obvious and well within the level of one skilled in the art to modify Devine to comprise the limitations in (i) Claim 21 of wherein the non-spread dowel is of a diameter of 8 mm to 15 mm, preferably about 10 mm; (ii) Claim 22 of wherein the non-spread dowel is of a length - measured in the direction of insertion - of 5 mm to 8 mm, preferably about 6 mm; (iii) Claim 23 of wherein the length of dowel is smaller than the diameter, preferably less than 70% of the diameter, since each appears to be a matter of engineering choice.
Regarding Claim 25, it is well known in the art to provide an article of furniture with a dowel as a fitment (see prior art of record), it would have been obvious and well within the level of one skilled in the art to use the dowel of claim 1 as a fitment for an article of furniture, in particular a door, flap or drawer.
Regarding Claim 26, Devine discloses at least one pulling element 28 which pulls spreading element 48 of the dowel towards the fitment.  
Regarding Claim 27, Devine discloses wherein the pulling element 28 is a screw engaging into a thread 51 in the spreading element 48.  
Regarding Claim 29, it is well known in the art to provide an article of furniture with a dowel as a fitment (see prior art of record), it would have been obvious and well within the level of one skilled in the art to provide an article of furniture, in particular a kitchen cabinet, having at least one fitment as set forth in claim 25.  
Regarding Claims 30-31, since Devine, as modified, discloses all the elements recited in the claims, it would have been obvious and well within the level of one skilled in the art to modify Devine to perform the method steps recited therein.
Allowable Subject Matter
Claims 7-8, 14-17, 19, 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
June 15, 2022


/HANH V TRAN/Primary Examiner, Art Unit 3637